DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10834799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-11, 13-15, and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an vehicle lamp control apparatus requiring:
The first setting voltage and the second setting voltage are varied with different slopes from each other, in combination with other limitations of the claim.
With regards to claim 10, the prior art fails to teach or suggest a/an vehicle lamp control apparatus requiring:

With regards to claim(s) 17: the prior art fail to disclose a/an vehicle lamp control apparatus requiring:
a timing generator configured to detect setting voltages, which are varied, in response to a battery status signal and generate delay times by measuring a time in which each of the setting voltages reaches a reference voltage, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-9, 11, 13-15, and 18-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844